t c memo united_states tax_court robert t and kay f gow petitioners v commissioner of internal revenue respondent docket no filed date craig d bell and james c roberts for petitioners william henck and timothy b heavner for respondent memorandum findings_of_fact and opinion jacobs judge in a notice_of_deficiency dated date respondent determined the following deficiencies in and additions to petitioners’ federal income taxes penalties year deficiency sec_6662 sec_6663 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number t the sec_6662 accuracy-related_penalties were determined as an alternative to the sec_6663 fraud penalties subsequently by an amendment to answer respondent asserted increased deficiencies and penalties for and as follows penalties year deficiency sec_6662 a sec_6663 a dollar_figure dollar_figure big_number ' percent of the underpayment to which this section applies after concessions by each party the issues remaining for decision are the value of shares of stock of williamsburg vacations inc wvi awarded to kay f gow shares on date and shares on date as bonuses whether wvi’s payments of travel and entertainment expenditures_for certain trips taken by petitioners constitute constructive dividends to them whether wvi’s payments of expenditures_for the procurement of an animal trophy collection constitute constructive dividends to petitioners and whether petitioners are liable for fraud penalties pursuant to sec_6663 or in the alternative accuracy-related_penalties pursuant to sec_6662 a - - all section references are to the internal_revenue_code as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts stipulations of settled issues and attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in norfolk virginia at the time they filed their petition kay f gow dr gow earned a doctor of education ed d degree from virginia tech specializing in business education as part of her curriculum she took courses in accounting before she taught and supervised a business education program at a public high school in virginia at the time of trial robert t gow mr gow was a retired civil service employee williamsburg vacations inc wvi wvi was incorporated under the laws of virginia on date in november of wvi became a partner in a joint_venture known as powhatan associates the other two members of the joint_venture were offsite international offsite and bush construction co bush none of the joint venturers were related each held a one-third interest in powhatan associates during the years in issue wvi’s sole income-producing property was its indirect q4e- interest in powhatan plantation a time-share resort project of powhatan associates wvi was authorized to issue big_number shares of common_stock initially shares of its stock were issued to dr gow and shares to horace e henderson mr henderson dr gow exchanged previously acquired land located in north carolina for her stock mr henderson exchanged his note with a face value of dollar_figure ' the initial officers of wvi were mr henderson president mr gow executive vice president robert e lee secretary and e corbell jones mr jones treasurer during the years in issue dr gow was president and chairman of the board_of directors mr gow was the secretary and a director of the company on date dr gow sold shares of her wvi stock to mr jones and received in exchange mr jones’ agreement to cancel mr gow’s note in the amount of dollar_figure as a condition of sale mr jones agreed that if during his lifetime he desired to dispose_of all or any part of his shares of wvi stock dr gow would have the right to repurchase the shares and upon mr jones’ death his estate or successor_in_interest would sell dr gow the shares for dollar_figure or dollar_figure per share mr henderson defaulted on the payment of his note and as a result wvi instituted suit against him in the circuit_court of virginia beach on date mr henderson countersued alleging violation of his shareholder rights and requested the dissolution of wvi - - simultaneously with the sale of the shares dr gow and mr jones executed a voting_trust agreement vta under the terms of the vta dr gow and mr jones agreed to and did transfer all of their shares in wvi to mr gow as trustee of the voting_trust the trust was to continue until date on date the vta was amended pursuant to this amendment dr gow agreed to and did transfer all stock issued to her since date the date the via was executed to mr gow as trustee moreover dr gow agreed to transfer to the trustee all stock subsequently issued to or owned by her on date dr gow mr henderson and mr jones signed an agreement to purchase a 256-acre tract of land located mile west of the restored colonial area of williamsburg virginia known as powhatan plantation this property was acquired for development as a time-share resort see infra on date they assigned their rights in powhatan plantation to wvi by early wvi was in need of operating funds in an attempt to provide working_capital to wvi dr gow lent the company dollar_figure wvi was unable to repay this loan and on date dr gow accepted shares of wvi’s stock in satisfaction of the company’s obligation to her on date wvi’s board_of directors approved a stock_bonus_plan for dr gow under the terms of the plan dr gow was entitled to receive as a bonus up to big_number shares of wvi -- - stock at a maximum rate of big_number shares per year for years the number of shares to be issued annually as a bonus was to be determined by dr gow in accordance with the stock_bonus_plan on date wvi issued shares of wvi common_stock to dr gow on date wvi issued an additional shares of its common_stock to her as a bonus it is the value of these shares at the time of award that is subject_to dispute--the first issue financing history wvi borrowed dollar_figure from central fidelity bank these funds were used to cover startup expenses and other administrative costs in late wvi received an acgquisition development loan from first american savings loan first american in the amount of dollar_figure million it also received a financing commitment from berkeley federal savings berkeley for dollar_figure million in bush began construction of and offsite marketed the time-share project in early berkeley withdrew its loan commitment making it difficult for wvi to timely meet its financial obligations to bush for construction and to offsite for marketing wvi became delinquent in its payments to bush and in date bush filed a mechanics lien against the project the project further became mired in financial difficulties when in early over its concern with bush’s mechanics lien first american threatened to terminate its loan to wvi eventually - security pacific a local financial_institution agreed to provide development financing as well as a bridge loan to refinance the first american loan security pacific conditioned its financing agreement on wvi’s ability to reduce its outstanding debt consequently in order to obtain debt forgiveness and secure additional guarantors wvi proposed a joint_venture with bush and offsite powhatan associates on date wvi bush and offsite formed powhatan associates wvi contributed the development assets which consisted of the powhatan plantation time-share project land unsold inventory and contractual and other rights associated with the project net of project liabilities as well as its services and expertise as a developer and administrator bush and offsite each agreed to forgive the debt owed them by wvi they further agreed to guarantee certain liabilities of wvi to repurchase defaulting time- share contracts under several financial agreements offsite agreed to continue to provide marketing services to the joint_venture in exchange for an allocation of the fees and expenses relating to its marketing operations bush agreed to continue to provide construction services to powhatan plantation so long as it was allocated the profits and expenses associated with construction the parties agreed that wvi would receive all of its administration costs including reasonable salaries plus percent of the --- - gross_proceeds after a certain level of development had been reached this development fee was designed to equalize the estimated profit margins among offsite bush and wvi as the administrative partner of powhatan associates wvi was responsible for the strategic planning and day-to-day operation of powhatan plantation wvi’s responsibilities included reviewing and approving all time-share sales contracts obtaining financing for the joint_venture preparing all required reports and accountings servicing and collecting joint_venture mortgage portfolios monitoring product quality and customer satisfaction and coordinating the construction schedules and inventory availability nonroutine matters required the approval of all three members of the joint_venture the joint_venture agreement contained restrictions on the transferability or sale of an interest in the joint_venture in pertinent part it provided restrictions on transfer transfer of venture interest after bona_fide offer a notice of offer in the event bush wvi or offsite desires to transfer all or some of its venture interest after receiving a bona_fide offer from an independent third party it must first obtain the express prior written consent of all venturers or ii notify each of the other venturers in writing of all of the relevant facts of the proposed transaction and its intention with respect to such venture interest or any right or interest therein the nontransferring partner shall have a right_of_first_refusal to purchase the subject interest at a price and pursuant to the procedures and conditions set forth hereinafter b purchase_price the purchase_price to be paid to the transferring venturer for the subject interest if the non-transferring venturer s exercise their rights of first refusal shall be the price set forth in the notice of offer or the appraised value provided that if the consideration to be paid_by the proposed transferee is other than the payment of cash in full within thirty days of the acceptance of the offer of the proposed transferee by the transferring venturer the joint_venture shall cause an independent_appraiser to establish the cash_equivalent of such other consideration in the joint_venture sold powhatan plantation and another time-share resort they owned to signature resorts inc a publicly traded company now known as suntera resorts inc for dollar_figure million powhatan plantation resort powhatan plantation was part of an original land grant that was conveyed to a prominent colonial family in located on the property is a manor house that was built circa and occupied by mary tolliver the manor house as restored was the centerpiece of powhatan plantation on the acres surrounding the manor house were formal gardens numerous outbuildings indoor and outdoor pools athletic_facilities meeting rooms and three food establishments including a gourmet restaurant the remaining acres included open lands a ring of woods private roads and the time-share condominiums and townhouses the powhatan plantation resort has a colonial working plantation theme it was marketed as a luxury resort suitable for families to discover and explore the history of the surrounding area the first sale of a time-share unit occurred in late as of date a total of residential units had been sold that number increased to the following year the time-share program offered by powhatan associates conveyed either a or a undivided_interest in an annual or biannual time-share estate a purchaser of a time-share unit at powhatan plantation was entitled to the exclusive use and enjoyment of a unit during a designated and fixed week each year the purchaser became a member of the powhatan plantation owner’s association which allowed the purchaser or vacationer to use designated common and recreation areas as well as the resources of resorts condominium international a time-share exchange network hawaii and key west trips petitioners believed that firsthand observation of other vacation resorts was necessary to maintain a competitive edge in the time-share industry between and on at least seven occasions wvi’s board_of directors approved the expenditure of such sums as are necessary in travel and entertainment to visit other luxury resorts and hotels in order lo keep powhatan plantation competitive in product services and to remain knowledgeable about innovations in the resort industry and to seek new business opportunities and to engage in or sponsor retreats with political or business persons affecting the resort industry wvi bore all these expenses with no commitment of reimbursement from powhatan associates beginning in and continuing through the years in issue petitioners made numerous trips to hawaii and key west florida most of these trips were taken around the thanksgiving christmas and new year’s holidays and often lasted between and weeks during these trips petitioners conducted interviews with guests of the resorts took tours of the resort facilities and premises and examined the kitchen amenities and menus’ for compatibility with powhatan plantation the purpose of the interviews and inspections was to gauge customer service and determine the level and efficiency of those services each resort was providing petitioners rarely if ever spoke with the management of these resorts on a number of occasions other members of the wvi management team accompanied petitioners on these trips on at least one occasion each david legere president of offsite and senator stanley walker along with their spouses traveled with petitioners and had their expenses paid_by wvi on these trips petitioners and their associates stayed at first-class resorts and dined at the finest restaurants during their date trip to hawaii petitioners stayed at the halekulani hotel for dollar_figure per night and dined at the la mer restaurant for meals costing dollar_figure or more the next month they stayed at the lodge at koele for dollar_figure per night and dined at expensive restaurants with one meal costing over dollar_figure on these trips petitioners enjoyed room service and many of the local attractions over the course of days petitioners incurred dollar_figure in room service charges during this same period petitioners visited local tourist attractions such as sea life park ala moana shopping center and the waipio valley historical site during the audit for the years in question discussed infra dr gow was requested to provide itineraries for the trips to hawaii and key west these itineraries which purport to summarize petitioners’ activities during those trips were reconstructed by dr gow between and on the basis of invoices and whatever records petitioners maintained the total cost of travel lodging meals and other related expenses wvi incurred for trips to hawaii during the years in issue were as follows year expenditures dollar_figure big_number big_number big_number wvi deducted these amounts subject_to the statutory limits on travel and entertainment_expenses the total cost of travel lodging meals and other related expenses wvi incurred for trips to key west during the years in issue were as follows year expenditures dollar_figure big_number big_number big_number wvi deducted these amounts subject_to the statutory limits on travel and entertainment_expenses procurement and use of animal trophies wvi incurred expenditures_for travel food lodging and professional guide fees in connection with the procurement of a world-class animal trophy collection as well as taxidermy expenses as follows year expenditures dollar_figure big_number big_number big_number under dr gow’s direction deborah lee ms lee wvi’s controller and accountant recorded these costs in the company’s general ledger as an expense rather than in an asset account the animal trophy collection was to be used purportedly as a marketing strategy for the time-share project namely as an amenity at powhatan plantation and as a traveling display to generate time-share leads at state and regional chapter meetings of the safari club and the national rifle association in order to acguire a world-class animal trophy collection mr gow hunted the animals in their natural habitat mostly at the y o ranch y o ranch is a big_number acre tract of property located in texas that housed over species of imported african plains wildlife mr gow also traveled to alaska and other locations within the united_states in search of exotic game such as moose armenian red sheep sable kudu caribou and elk mr gow employed hunting guides on these trips and usually took dr gow -- - along because he enjoyed spending time with her also accompanying mr gow on the hunting trips were louis schreiner and his wife mr schreiner was on the board_of the safari club and owned the y o ranch upon returning from these hunting excursions mr gow would hire a taxidermist to create the animal mounts the planned animal trophy museum to be located on powhatan plantation was never built nor was there ever a traveling display of the mounts rather the animal mounts were displayed at both the y o ranch and bob’s gun tackle shop bob’s in norfolk virginia a total of animal mounts were displayed at bob’s and more than others were displayed at the y o ranch initially the animal mounts at bob’s were identified with note cards bearing the name of mr gow and certifying the animal mounts’ world record status approximately a year later and at the advice of their tax preparers petitioners sent bob’s a letter indicating that the animal mounts were the property of powhatan plantation subsequently the note cards were replaced with formal plaques bearing the name powhatan plantation in bob’s placed of the animal mounts in storage in signature resorts inc purchased all the assets of wvi including the animal trophy collection in and wvi deducted all costs incurred for the procurement and display of the animal trophy collection except -- - for dollar_figure in and dollar_figure in which were not deducted by virtue of travel and entertainment statutory limitations in effect for those years in wvi capitalized dollar_figure in animal trophy collection expenses and deducted dollar_figure the remaining dollar_figure was not deducted because of the travel and entertainment statutory limitations wvi’s and petitioners’ audits for in date revenue_agent richard puchaty audited wvi’s tax returns petitioners’ tax returns were included in the audit after revenue_agent puchaty noticed an unusual pattern of recording expenses relating to the animal trophy collection across four different accounts in the company’s general ledger revenue_agent puchaty concluded that in light of continual mischaracterization of the animal trophy accounts throughout the company’s ledger as well as his difficulty in locating the animal trophy expenses entries these expenses were intentionally being hidden in an effort to clarify wvi’s ledger system revenue_agent puchaty sought an interview with both dr gow and ms lee his request was denied petitioners’ tax returns on their and returns petitioners reported the values of the stock awarded to dr gow as dollar_figure and dollar_figure respectively they did not seek an expert valuation of the stock before reporting the aforementioned values on their tax returns petitioners reported no dividend income for and and - reported dollar_figure and dollar_figure of dividend income for and respectively the dividend income reported for and was not attributable to any distributions from wvi notice_of_deficiency in the notice_of_deficiency respondent determined that the fair_market_value of the stock awarded to dr gow on date was dollar_figure and the fair_market_value of the stock awarded to her on date was dollar_figure after the issuance of the notice_of_deficiency respondent’s valuation experts revalued the stock awards at dollar_figure and dollar_figure at their respective valuation dates respondent also determined that petitioners received constructive dividends from wvi for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively by amendment to answer respondent increased the amount for to dollar_figure in his posttrial brief respondent concedes that certain expenses paid_by wvi in do not constitute constructive dividends to petitioners on the basis of respondent’s redetermination of the values of the stock awards and the increase in the amount of the constructive_dividend the deficiencies asserted for and increased to dollar_figure and dollar_figure respectively - - opinion issue the fair_market_value of wvi’s common_stock the first issue presented involves the valuation of shares of wvi’s stock awarded to dr gow as a bonus the parties agree that the value of these shares constitutes income to dr gow the standard for valuation is fair_market_value which is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 3_f3d_625 2d cir affg tcmemo_1992_478 94_tc_193 this standard is objective using a purely hypothetical willing buyer and willing seller each of whom would seek to maximize his or her profit see 823_f2d_483 11th cir affg tcmemo_1985_595 estate of simplot v commissioner t1 c estate of mitchell v commissioner tcmemo_1997_461 the hypothetical buyer and seller are not specific individuals and their characteristics are not necessarily the same as the personal characteristics of an actual seller or a particular buyer see 680_f2d_1248 9th cir estate of newhouse v commissioner supra pincite however the hypothetical sale should not be construed ina factual - - vacuum see 79_tc_938 the two wvi stock awards are from a private closely_held_corporation there were no arm’s-length sales of the stock before the date of the stock award accordingly we determine the value of the stock awarded indirectly by considering the following factors a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity f whether or not the enterprise has goodwill or other intangible value g x the size of the block of stock to be valued and h the market price of stocks of corporations engaged in the same or similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter estate of simplot v commissioner supra pincite quoting revrul_59_60 1959_1_cb_237 ultimately valuation is a question of fact all facts and circumstances are to be examined on the date of valuation without regard to hindsight see 323_us_119 101_tc_412 84_tc_285 however future events that are reasonably foreseeable at the valuation_date may be considered in determining fair_market_value see estate of newhouse v commissioner supra pincite both respondent and petitioners rely upon the report and testimony of their respective expert witnesses to establish the value of the shares of wvi’s stock awarded to dr gow we weigh the expert’s testimony in light of the expert’s qualifications as well as other credible_evidence see 480_f2d_171 9th cir affg 54_tc_493 estate of newhouse v commissioner supra pincite we are not bound by the opinion of any expert witness we may reach a decision as to the value of property based upon our own analysis of all the evidence in the record see 538_f2d_927 2d cir affg tcmemo_1974_285 using all of one party’s expert analysis or selectively using any portion of either analysis see estate of simplot v commissioner supra pincite 86_tc_547 74_tc_441 additionally we may derive the fair_market_value of property from within a permissible_range of values that may be arrived at from consideration of all the evidence see silverman v commissioner supra estate of simplot v commissioner supra --- - a valuation by petitioners’ expert petitioners’ expert peter gampel mr gampel is the director of the florida and caribbean valuation services group of arthur andersen co in determining the value of the shares of wvi stock awarded to dr gow shares on date and shares on date mr gampel first valued wvi’s one-third interest in powhatan associates and then adjusted the book values of wvi’s assets to their fair market values to determine the equity value of wvi as of the applicable_valuation_date next mr gampel applied discounts to the shares of stock awarded to dr gow to reflect lack of control and lack of marketability mr gampel ultimately arrived at a value of dollar_figure for the shares of wvi stock awarded to dr gow on date and dollar_figure for the shares awarded to dr gow on date in valuing wvi’s interest in powhatan associates mr gampel first determined the aggregate value of powhatan associates as of date and date and in doing so he used the income approach adopting the discounted cash-flow method the discounted cash-flow method is based upon the premise that a business is worth the present_value of all future_benefits it will produce for its owner s with each expected future benefit discounted at a rate that reflects the risk that those benefits will not be realized the discount rate selected is generally - based on rates of return available as of the valuation_date from alternative investments of similar type and quality application of this method requires forecasting future_benefits from the ownership of the operations as well as future investments required to maintain the level of benefits mr gampel determined powhatan associates’ anticipated income stream by projecting the number of time-share intervals sold as of the respective valuation dates and estimating the sale price for those intervals he projected the number of intervals sold by averaging the interval sales for the 2-year period preceding each valuation_date the interval sales were big_number for big_number for and big_number for next he divided total sales by intervals sold for each of and in order to arrive at the average interval price for each year by using this methodology mr gampel determined the average interval price to be dollar_figure for dollar_figure for and dollar_figure for and the average interval price for the period to be dollar_figure and for the period to be dollar_figure mr gampel then considered cost of sales for the intervals taking into account construction costs project amenities sales commissions and the development fee payable by powhatan associates to wvi he estimated cost of sales to be percent for the valuation_date and percent for the valuation_date in making this determination mr gampel considered interest_income - - interest_expense income taxes administration costs and amortization for financing commitments after estimating powhatan associates’ net_income for both valuation dates in order to arrive at powhatan associates’ estimated annual cash-flow stream mr gampel considered noncash charges capital expenditures changes in net working_capital and debt next mr gampel developed a discount rate through the summation method that combined a risk-free rate of return of a market risk premium of dollar_figure a small stock risk premium of dollar_figure a company specific risk premium of total dollar_figure rounded the 32-percent discount rate was then applied to powhatan associates’ estimated cash-flow stream for both valuation dates on the basis of his discounted cash-flow analysis mr gampel opined that the fair_market_value of powhatan associates was approximately dollar_figure million as of date and dollar_figure million as of date and wvi’s one-third interest in powhatan associates before discounts to reflect lack of control and lack of marketability was approximately dollar_figure million as of date and dollar_figure million as of date mr gampel reduced the value of wvi’s one-third interest in powhatan associates by two discounts a minority interest or lack of control discount and a lack of marketability discount these - discounts were applied separately after examining data on control premium studies mr gampel concluded that a 15-percent minority interest discount was appropriate for both valuation dates in addition mr gampel concluded that a 30-percent lack of marketability discount for both valuation dates was appropriate on the basis of the following factors the lack of special purchasers in the time-share industry the restrictive nature of the buy-sell provision in the joint_venture agreement the overall restrictions placed on transferability of the joint venture’s interest and the size and composition of each partner’s one-third interest accordingly after applying discounts to reflect lack of control and lack of marketability mr gampel opined that the value of wvi’s one-third interest in powhatan associates was dollar_figure as of date and dollar_figure as of date after determining the value of wvi’s one-third interest in powhatan associates mr gampel adjusted the book_value of wvi’s other assets to fair_market_value as of date and date after making these adjustments mr gampel determined that wvi’s adjusted book_value was dollar_figure as of date and dollar_figure as of date to these values mr gampel applied a 15-percent contingency discount that further reduced the adjusted book values of wvi to dollar_figure as of date and dollar_figure as of date - - mr gampel’s final step in valuing the stock bonuses was to apply a second level at the wvi level of minority interest and lack of marketability discounts mr gampel believed that for the date stock issuance a 20-percent minority interest discount and a 30-percent lack of marketability discount were appropriate for the date stock issuance mr gampel believed that a 30-percent minority interest discount and a percent lack of marketability discount were appropriate in determining the extent of the minority interest discount mr gampel considered the following factors the size of the stock issuance and shares which represents only a minority interest in wvi the existence of the via at both valuation dates a lack of swing vote characteristics in each stock issuance a lack of special purchasers in the marketplace wvi’s historical reluctance to distribute dividends the terms of the buy-sale agreement and other restrictions on the transferability of wvi’s stock the lack of recent sales of similar interests in wvi and the existence of the ongoing litigation in determining the marketability discount mr gampel reviewed a number of empirical studies that were performed in an effort to quantify average levels of discounts for lack of marketability in the marketplace and considered the following factors the lack of an organized market for the purchasing selling of interests lack of sales of similar - - interests the remoteness of a sale of powhatan associates and the probability of an event giving rise to a dispute among the venturers by applying these discounts mr gampel concluded that the fair_market_value of the stock bonus to dr gow was dollar_figure dollar_figure per share on date and dollar_figure dollar_figure per share on date b valuation by respondent’s experts respondent relied upon two expert witnesses diane maiden ms maiden and deborah kalmar ms kalmar both of whom are employed full time by the internal_revenue_service ms maiden a real_estate appraiser valued powhatan associates’ inventory of time-share intervals and the land yet to be developed as time-share property ’ ms kalmar a business valuation expert used ms maiden’s valuations to complete respondent’s valuation of the stock bonuses awarded to dr gow ms maiden valued the income-producing property of powhatan plantation using the discounted cash-flow method because of the on date the project was in phase iii of its planned development with approximately acres units of the 256-acre site devoted to the project by date acres units had been devoted to the project according to the zoning and final site plan approved by the james city county board_of supervisors in date only residential units could be built on the acres therefore in acres remained to be developed with a maximum of residences and in acres remained which could be developed with residences o7 - income-producing nature of the property to project the number of time-share sales she relied on powhatan associates’ annual reports to the virginia department of professional and occupational regulation’s real_estate board the public offering statement for the project and computer printouts of and sales provided by petitioners ms maiden determined that potentially units could be built and after taking into account the number big_number of intervals which had been sold as of date big_number intervals remained for sale she projected annual sales of big_number intervals for and big_number intervals for each of the subsequent years until the total number of intervals big_number that remained to be sold as of date was sold to determine a weighted average interval sales_price ms maiden used the audited financial statements of powhatan associates and a price list for sale in the only existing price list in addition to the information used to project the number of time-share units sold on the basis of this information ms maiden determined a weighted average sale price of dollar_figure for all years in the projection period the net operating income per interval was then estimated using powhatan in calculating the number of intervals which could be sold both experts used intervals per unit - - associates’ financial statements and powhatan associates’ marketing and construction agreements as follows average interval sales_price dollar_figure bxpenses sales marketing cost of construction development fees reserves for amenities pr ooo ooo total net operating income per interval dollar_figure dollar_figure - x big_number dollar_figure on the basis of the assumptions that as of date big_number intervals remained for sale big_number of the big_number intervals would be sold in year big_number of the intervals would be sold in each of the years and big_number intervals would be sold in year and the net operating income per interval would be dollar_figure ms maiden calculated the income stream that could be generated from the sale of powhatan plantation’s time-share properties to be dollar_figure for and dollar_figure for ms maiden then considered the proper discount rate to be used to bring the estimated future income stream to present_value ultimately ms maiden determined that a 25-percent discount rate was appropriate using the band of investment method which is a synthesis of mortgage and equity yield rates which market data discloses as applicable to comparable properties the method selected is a weighted average of rates of return by the lender and equity investor in arriving at the 25-percent discount rate - ms maiden combined the safe rate of return from the 10-year u s treasury bond dollar_figure percent and dollar_figure percent on the two valuation dates and the equity rate expected by land and real_estate developers between and percent believing that the risk and lack of liquidity inherent in the time-share industry increases the discount rate ms maiden selected the higher end of the range use of the 25-percent discount rate resulted in powhatan associates’ inventory of time-share intervals and the land yet to be developed having a fair_market_value of dollar_figure as of date and dollar_figure as of date respondent’s experts adjusted increased powhatan associates’ yearend audited balance_sheet to reflect the fair market values of the inventory and land using the first-in_first-out fifo method of inventory they determined the division between inventory and land fair market values to be as follows inventory on hand--big_number intervals rounded number net value discounted value sales projected big_number dollar_figure dollar_figure remaining inventory big_number big_number value allocated to inventory of intervals big_number big_number total fmv big_number value allocated to land big_number -- - inventory on hand--big_number intervals rounded number net value discounted value sales projected big_number dollar_figure dollar_figure remaining inventory big_number big_number big_number value allocated to inventory of intervals big_number big_number total fmv big_number value allocated to land big_number powhatan associates’ balance_sheet line items other than inventory and land devoted to time-share development were interpolated from the close of the end of the prior year to the applicable_valuation_date at a straight-line rate to reflect the time difference no provision for taxes was included in determining the overall value of powhatan associates on the basis that no tax is paid at the joint_venture level after making these adjustments respondent’s experts concluded that the venturers’ eguity in powhatan associates was dollar_figure as of date and dollar_figure as of date and wvi’s one-third pro_rata interest in powhatan associates before discounts to reflect lack of control and lack of marketability was dollar_figure as of date and dollar_figure as of date the interpolation factor for date wa sec_47 days days and for date wa sec_46 days days --- - next respondent’s experts considered whether discounts either for lack of marketability or for minority interest or both were appropriate initially the experts did not believe a discount for lack of marketability was appropriate at the joint_venture level subsequently they concluded that a 10-percent lack of marketability discount was appropriate stating the chief asset of powhatan associates is the inventory and land to be developed for time shares and ample allowance for lack of marketability was taken into account for that asset both in the projections of income and in the application of a relatively large discount rate there is judicial precedent for this judgment not to duplicate discounts already taken the experts further concluded that at the joint_venture level only a relatively small discount percent for a minority interest was appropriate stating the history of the joint_venture displays a careful attention to conservative development inventory was kept low and areas were built in clusters close to one another and the amenities to allow for maximum use of the residual acreage should the time share development slow or cease this history was taken into account in the real_estate appraiser’s finding of fair_market_value of the time share property there is no reason that these practices should change if another entity stepped into the shoes of wvi as administrator of the project the exit provisions of the joint_venture agreement provide for a purchase by the other venturers of a selling venturer’s interest at fair_market_value or at the price offered by a bona_fide third party a purchaser of a interest might have the opportunity to purchase the entire entity under those exit provisions we apply a discount for the wvi minority interest to account for the risk that a purchaser of interest might be invited to purchase all of the venture but be unwilling to do so thus cancelling the interest purchase because of the profitability of the venture to the other two partners this scenario is unlikely - - after application of these two discounts respondent’s experts opined that wvi’s one-third pro_rata interest in powhatan associates was dollar_figure as of date and dollar_figure as of date this discounted value of wvi’s interest in powhatan associates was incorporated into the balance_sheet of wvi the experts further adjusted wvi’s balance_sheet to account for the fair_market_value of a 2-percent development fee payable to wvi from powhatan associates to apply a provision for the present_value of taxes to be paid at the time of the time-share sales and to reduce from book to fair_market_value the interest wvi held ina parcel of undeveloped land in north carolina on the basis of these adjustments the experts determined the fair_market_value of wvi was dollar_figure as of date and dollar_figure as of date and the pro_rata value of the shares and the shares was dollar_figure as of date and dollar_figure as of date in arriving at the value of the and stock issuance respondent’s experts’ final step was to sequentially apply a 20-percent dollar_figure minority interest discount and a 10-percent lack of marketability discount dollar_figure for and a percent dollar_figure minority interest discount and a 10-percent dollar_figure lack of marketability discount for having done so respondent’s experts determined that the fair_market_value of the - - date stock issuance to dr gow was dollar_figure dollar_figure per share and the fair_market_value of the date stock issuance to dr gow was dollar_figure dollar_figure per share in determining the fair_market_value of the stock bonus the experts considered the vta agreement and the fact that dr gow at her election could receive within years up to big_number shares at a maximum of big_number shares per year the experts believed that before purchase an informed hypothetical buyer would require protection against the potential dilution effect of the share authorization as well as the placing of the stock in a voting_trust c court’s analysis and conclusion for ease of understanding we have set forth in the appendices hereto a comparison of mr gampel’s and ms maiden’s-ms kalmar’s valuations giving due consideration to the totality of the evidence before us and in particular the testimony and reports of the expert witnesses we find the analysis and conclusions of respondent’s experts more persuasive than those of petitioners’ expert consequently we accept with modifications discussed hereinafter ms maiden’s and ms kalmar’s valuations we agree with respondent that mr gampel’s report contains fatal errors these errors include his understatement of - -- powhatan associates’ anticipated income stream the size of the discount rate percent he developed through the summation method and his application of a 15-percent contingency discount to reduce the adjusted book values of wvi as of the valuation dates we conclude that these errors resulted in an unacceptable understatement of fair_market_value for the stock bonuses awarded to dr gow we agree with the valuation methodology used by ms maiden and ms kalmar respondent’s experts but disagree with the quantum of the discounts they determined for lack of control and lack of mr gampel determined powhatan associates’ anticipated income stream by projecting the number of intervals sold and estimating the sale price for those units he projected the number of intervals sold by averaging the interval sales for the 2-year period preceding each valuation_date he then divided total sales by intervals sold for each of and in order to arrive at the average interval price for the applicable_valuation_date by using this methodology he used dollar_figure as the average interval sale price for the period and dollar_figure for the period we believe mr gampel’s methodology to be flawed the yearly interval sale price was trending upward and by it was dollar_figure the interval sale price used by mr gampel for the and valuation dates was clearly understated which in turn resulted in the understatement of powhatan associates’ income stream we are mindful that besides the value of powhatan associates there are other differences between the experts in valuing wvi such as mr gampel’s reducing to percent of face mr henderson’s note to wvi whereas ms maiden and ms kalmar did not additionally mr gampel increased wvi’s adjusted book_value to include wvi’s estimated earnings from the close of the end of the prior year to each of the respective valuation dates we have chosen to disregard these differences but note that they would result in an overall increase in the value of wvi’s stock marketability at both the powhatan associates and wvi levels discounts lack lack of of lack lack of of in contrast discounts lack lack of of lack lack of of we have used by the in amounts well founded the they used were as follows at powhatan associates level control marketability at wvi level control marketability to these discounts mr gampel used the following at powhatan associates level control marketability at wvi level control marketability duly considered and studied the factors and reasoning experts in determining their respective discount this regard we found mr gampel’s reasoning to be and more persuasive than that of ms maiden and ms kalmar mr gampel used empirical studies and factors stated supra pp that we believe appropriate in formulating his - - opinion as to the discount amounts whereas respondent’s experts did not we are not persuaded by respondent’s experts’ reasoning in determining the quantum of the discounts the quantum of the discount for lack of control ranged from a low of percent at the joint_venture level to a high of percent at the wvi level moreover we are mindful that initially respondent’s experts believed a discount for lack of marketability was not appropriate at the joint_venture level but eventually changed their minds and applied a 10-percent discount in contrast mr gampel’s discount rates were consistent and uniform ranging from percent for lack of control at the joint_venture level percent for lack of control at the wvi level to percent for lack of marketability at both levels consequently we adopt the quantum of the discounts for lack of control and lack of marketability at both levels for both valuation dates as determined by mr gampel thus the valuation conclusions of ms maiden and ms kalmar should be adjusted reduced to reflect mr gampel’s discount amounts this adjustment can be made by the parties in their rule computation in reaching our conclusions we have considered all arguments raised by the parties in their posttrial briefs we reject as apparently did petitioners’ own expert the argument which petitioners’ counsel alleges was conceded by ms kalmar during her testimony that the shares of wvi stock awarded to dr gow have no -- - value because of the existence of the voting_trust agreement and the potential dilution of wvi stock as a consequence of dr gow’s right to have big_number shares of wvi stock issued to her issue sec_2 and constructive dividends we next examine whether wvi’s payments of petitioners’ expenses for trips to key west and hawaii as well as wvi’s payments for the acquisition of the animal trophy collection constitute constructive dividends to petitioners the amount of these expenditures is not in dispute rather the dispute centers upon whether these expenditures were made primarily to advance petitioners’ personal interests or were for legitimate business interests of wvi petitioners maintain that the trips to both key west and hawaii generated numerous ideas and concepts that were considered and later incorporated by powhatan associates in the time-share resort further petitioners maintain that the amounts expended on the procurement of the animal trophy collection created an amenity intended to attract buyers of the time-share intervals respondent on the other hand maintains that these expenditures were made primarily to provide a substantial personal benefit to petitioners it has long been recognized that when a corporation makes an expenditure or distribution out of itss earnings_and_profits without an expectation of repayment primarily to confer a substantial personal benefit to a shareholder the value of the - - benefit conferred is taxable as a constructive_dividend see sec_61 621_f2d_731 5th cir 577_f2d_1206 5th cir 273_f2d_248 4th cir affg tcmemo_1959_96 85_tc_332 a constructive_dividend can take the form of either a distribution of corporate funds the use of corporate property for personal purposes or paying off a personal_expense of the shareholder by the corporation see ireland v united_states supra 164_f2d_462 4th cir martin v commissioner tcmemo_1997_492 yarbrough oldsmobile cadillac inc v commissioner tcmemo_1995_538 control of a corporation by a shareholder as well as a corporate history of not paying dividends weighs strongly in favor of finding a constructive_dividend see yarbrough oldsmobile caddillac inc v commissioner supra thielking v commissioner tcmemo_1987_227 affd 855_f2d_856 8th cir in determining whether or not the expenditure related to the business of the corporation we must ascertain whether the payment or expenditure has independent and substantial importance to the paying corporation see t j en101_tc_581 an expenditure generally does not have independent and substantial importance to the distributing_corporation if it is not deductible under sec_162 see eg -- -- 820_f2d_1084 9th cir affg tcmemo_1984_549 gill v commissioner tcmemo_1994_92 affd 76_f3d_378 6th cir thus our analysis begins by focusing upon whether wvi’s expenditures were ordinary and necessary in the context of the time-share resort industry an expense is ordinary if it is common or frequent in the context of the particular business out of which it arose see 308_us_488 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 83_tc_356 affd 777_f2d_662 11th cir a expenditures_for the hawaii and key west trips petitioners’ evidence substantiating their activities of their key west and hawaii trips consisted of their testimony and prepared itineraries we view petitioners’ testimony with caution as it was self-serving in addition the itineraries were prepared by petitioners at least a year after the trips and in response to a tax audit understandably we question their reliability moreover we are unable to ascertain from the itineraries the business relevance of many of petitioners’ activities accordingly petitioners failed to persuade us that the purpose of these trips was not primarily their personal benefit see grossman v commissioner tcmemo_1996_452 supplemented by tcmemo_1997_451 affd 182_f3d_275 4th cir fong v commissioner -- - tcmemo_1991_180 respondent on the other hand produced numerous billing statements and invoices as well as testimony regarding wvi’s expenditures_for we find respondent’s evidence persuasive according to petitioners these trips were undertaken to investigate and research powhatan plantation’s competition in order to incorporate comparable resort features and services that would make them more attractive to potential customers we view this assertion with skepticism in our opinion the innovations and research petitioners sought could have been obtained without the elements of substantial personal pleasure to illustrate petitioners spent a large amount of time on these trips enjoying shopping malls theme parks and historical locations many of these trips were taken around the thanksgiving christmas or new year’s holidays and were the only time during the year petitioners managed to escape their everyday routine wvi subsidized many of the incidental_expenses incurred by the spouses of members of the management team during some of the activities dinners costing dollar_figure or more as well as room service bills of almost dollar_figure became the norm although it might be ordinary and necessary for powhatan plantation to investigate its competition in the same geographic area it has not been shown to be ordinary and necessary for petitioners to examine resorts that are located in distant areas and are not in direct competition with powhatan plantation - al --- in light of petitioners’ control of wvi such expenses become especially suspect we conclude that the primary purpose of these trips was petitioners’ personal enjoyment petitioners’ visits were at best of marginal benefit to wvi and the joint_venture as we have previously stated a trip that is primarily for the taxpayer’s individual pleasure is not converted into a business trip merely because some short portions of the trip involve business activities even when it is clear that the asserted business activities actually occurred and that those business activities actually affected the cost of the trip grossman v commissioner supra citing george r 82_tc_686 in grossman a case whose facts are similar to those in this case we found that corporate expenses for trips taken by the taxpayer and his wife that had a slight business_component constituted constructive dividends in grossman the taxpayer and his wife the two principal owners ina closely_held_corporation took multiple trips to resort locations across north america ostensibly to conduct discussions regarding corporate business the taxpayers subsequently caused their corporation to reimburse them for their expenses relying solely upon the taxpayer’s assurances that there were no personal expenses involved the corporation’s accountant claimed deductions for travel and entertainment_expenses in finding that the corporation made constructive dividends to the taxpayer we disagreed with the - -- taxpayer’s characterization of the trips as relating to business and held that the predominant purpose of most of the trips despite having an incidental business_purpose was personal pleasure we find no reason or distinction that compels a different result in the case before us petitioners have failed to persuade us that the expenditures were predominantly for business’ purposes accordingly we sustain respondent’s determination that for the years in issue the total_amounts expended by wvi for petitioners’ entertainment_expenses to hawaii and key west constitute constructive dividends to petitioners b expenditures_for the animal trophy collection we now turn our attention to wvi’s expenditures_for the procurement of the animal trophy collection once again our factual analysis focuses upon whether the expenditures have an independent and substantial importance to the payor corporation see gill v commissioner tcmemo_1994_92 although amounts spent advancing a personal_interest of a taxpayer may constitute constructive dividends amounts expended for the legitimate improvement of a corporation’s trade_or_business do not petitioners suggest that because the expenditures_for the animal trophy collection constitute capital expenditures they should receive different treatment than deductible expenses with regard to constructive_dividend treatment we disagree even if we were to accept the premise that these expenses otherwise were -- - amortizable under sec_263 capital expenditures if made for the personal benefit of the shareholder can constitute constructive dividends see eg 37_tc_650 gill v commissioner supra the expenses_incurred for the animal trophy collection were composed mainly of costs associated with the acquisition and display of the animal trophy mounts e acquisition and mounting costs petitioners contend that the animal trophy collection was to be used both as a marketing tool and as an amenity of powhatan plantation they allege the collection was to tour selected sites around the country as well as to be placed ina museum located on powhatan plantation petitioners assert that such displays would attract potential buyers of the time-share intervals however most of the animal trophy mounts were put on display at bob’s and the y o ranch we find petitioners’ argument unconvincing powhatan plantation had a colonial working plantation theme emphasizing the history of the williamsburg-jamestown virginia area the world- class animal trophy mounts collection was designed to be composed of exotic animals whose natural habitat did not include the tidewater area of virginia we do not believe the display of exotic animals such as elk caribou or armenian red sheep furthers the historical colonial theme that was in place as a marketing strategy in this respect we are mindful that notably absent from - the marketing brochure created by offsite to highlight the salient amenities of the time-share resort was the mention of an animal trophy collection also revealing is the fact that the other members of the joint_venture were unaware of the acquisition of an animal trophy collection which is of significance in view of the fact that the joint_venture agreement required a majority of the venturers to decide nonroutine matters in acquiring the animal trophy collection mr gow personally hunted the animals and made numerous trips to y o ranch and alaska on several occasions he took his wife along as a traveling companion he used a customized handgun and spent many hours practicing his shooting skills at a range he obviously enjoyed hunting although the mere enjoyment of one’s work may not alone transform a work assignment into a hobby see 25_tc_463 petitioners’ enjoyment along with the questionable business_purpose strongly suggests the hunting activities were for mr gow’s personal benefit in viewing the entire record we are convinced that all expenditures incurred for the animal trophy collection were primarily for the personal benefit of petitioners and thus should be treated as a constructive_dividend in an attempt to convince us otherwise petitioners cite sanitary farms dairy inc as support that costs associated with hunting trips can have a - -- legitimate business_purpose in sanitary farms dairy inc we found that the cost of a big game hunt in africa does not sound like an ordinary_and_necessary_expense of a dairy business in erie pennsylvania but the evidence in this case shows clearly that it was and was so intended id pincite unlike here in sanitary farms dairy inc we were satisfied from the evidence in the record that costs associated with the safari actually assisted in the marketing of the product line of the business thus sanitary farms dairy inc is distinguishable from this case and offers no support to petitioners’ cause in sum we hold that wvi’s payments of petitioners’ expenses for trips to key west and hawaii as well as wvi’s payments for the acquisition of the animal trophy collection constitute constructive dividends to petitioners issue imposition of the fraud or accuracy-related_penalty we now address whether petitioners are liable for the fraud_penalty under sec_6663 or alternatively the accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement of tax however if sec_6663 is applicable a penalty in an amount equal to percent of the underpayment is imposed respondent relies primarily on the record in its entirety and concludes that -- - petitioners engaged in a pattern of conduct that illustrates their intent fraudulently to evade payment of federal_income_tax petitioners obviously disagree fraud is defined as an intentional act of a taxpayer to evade the payment of tax that is believed to be owing by conduct that conceals misleads or otherwise prevents the collection of such tax see 113_tc_99 61_tc_249 affd 519_f2d_1121 5th cir snavely v commissioner tcmemo_1994_256 the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 beddow v commissioner tcmemo_1999_232 to satisfy this burden the commissioner must show that an underpayment exists and that the taxpayer intended to evade taxes known to be owing by engaging in conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the existence of fraud is a question of fact to be resolved from the entire record and can be proven by circumstantial evidence see recklitis v commissioner 1t c 75_tc_1 67_tc_181 affd 578_f2d_1383 but fraud is not presumed it is required to be shown through -- - affirmative evidence see 55_tc_85 courts have developed various factors or badges which tend to establish fraud these include a pattern of understatement of income inadequate records concealment of assets income from illegal activities attempting to conceal illegal activities implausible or inconsistent explanations of behavior and dealings in cash see mcgee v commissioner supra pincite snavely v commissioner supra in addition the taxpayer’s sophistication education and intelligence may also be considered in determining the existence of fraud see sadler v commissioner supra no single factor or any combination of factors will necessarily lead us to the conclusion that fraud exists we must examine whether a pattern of fraudulent intent was established on the basis of an examination of the entire record respondent argues that the record is replete with indicia of fraud by petitioners including the following gross undervaluation of the and stock bonus awards the hiding of the animal trophy collection expenditures by recording them in different accounts in the company’s general ledger at the direction of dr gow lack of petitioners’ credibility in statements made both at audit and at trial and charging of personal items as business_expenses moreover respondent claims that petitioners’ knowledge of tax and accounting issues supports -- - a conclusion that they structured their dealings in wvi and powhatan associates in such a way as to purposely evade the payment of taxes we disagree we do not find petitioners to be tax sophisticated although marginally experienced in business matters neither dr nor mr gow had substantial knowledge or training in tax law dr gow’s advanced degrees were in the field of education not business before the formation of wvi her experience and training dealt more in the operational management and planning side of business than with the accounting or economic side several courses in tax do not make one an expert additionally we draw no inferences regarding dr gow’s tax sophistication from a letter she wrote to her personal accountant mr bielat regarding her entitlement to specific deductions although we find petitioners’ testimony self-serving we do not necessarily find their testimony untruthful or devious nor are we convinced that petitioners deliberately caused their travel and entertainment_expenses to be hidden in the company’s books in a way designed to avoid taxes the fact that revenue_agent puchaty could not find the expenses in the accounts where he expected them to be does not persuade us that petitioners intentionally hid them respondent cites grossman v commissioner tcmemo_1996_ for the proposition that in circumstances similar to those --- - presented here we upheld the imposition of the fraud_penalty under sec_6663 within the fraud context we find the situation in grossman distinguishable from that involved herein the taxpayer in grossman was a practicing lawyer specializing in federal income_taxation he held an ll m in taxation from new york university and had previously worked for the internal_revenue_service he obviously possessed a substantial level of sophistication in the area of tax law here petitioners although highly intelligent do not possess the same level of tax expertise we recognize that petitioners have grossly undervalued the stock bonus awards and charged personal items as business_expenses we have no doubt that petitioners’ conduct in this case comes close to the line that separates a conscious disregard of rules or regulations from an intent to evade taxes believed to be owing however even where there is a strong suspicion of an intent to evade taxes we are hesitant to impose the sec_6663 penalty unless we are convinced that the commissioner satisfied his burden_of_proof see 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 here a complete review of the record has convinced us that respondent has failed to do so accordingly we decline to impose the fraud_penalty upon petitioners petitioners however have failed to prove that they acted with reasonable_cause and in good_faith evidence in the record - - persuades us that petitioners negligently disregarded rules or regulations see 85_tc_934 sec_1_6662-3 income_tax regs accordingly we hold petitioners liable for the accuracy-related_penalty on the entire underpayment for the years in issue pursuant to sec_6662 a in reaching our conclusions herein we have considered all of the arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and concessions of the parties decision will be entered under rule -- - appendix a comparison of experts’ valuation of inc stock williamsburg vacations as of date valuation of powhatan associates petitioners’ expert dollar_figure big_number pre-tax value of powhatan post-tax value of powhatan pro-rata value of joint_venture interest big_number discount for lack of control big_number discount for lack of marketability big_number fair_market_value of powhatan interest big_number valuation of wvi petitioners’ expert shareholders’ equity dollar_figure estimated earnings to big_number fair_market_value of powhatan big_number fair_market_value of development fee income big_number fmv promissory note from shareholder big_number land held for investment big_number other changes to assets cost_basis of powhatan joint_venture big_number book amount of promissory note big_number land held for investment at cost big_number tax adjustment other changes to liabilities big_number contingency discount fair_market_value of williamsburg vacations inc big_number respondent’s experts dollar_figure big_number big_number o big_number big_number respondent’s experts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number valuation of the shareholdings petitioners’ respondent’s expert experts per share pro-rata value dollar_figure dollar_figure pro-rata value of shares big_number big_number discount for lack of control big_number big_number discount for lack of marketability big_number fair_market_value of shares in wvi big_number big_number rounded per share dollar_figure big_number appendix b comparison of experts’ williamsburg vacations as of february valuation of powhatan associates pre-tax value of powhatan post-tax value of powhatan pro-rata value of joint_venture interest discount for lack of control discount for lack of marketability fair_market_value of powhatan interest valuation of wvi shareholders’ equity estimated earnings to fair_market_value of powhatan fair_market_value of development fee income fmv promissory note from shareholder land held for investment other changes to assets cost_basis of powhatan joint_venture book amount of promissory note land held for investment at cost tax adjustment other changes to liabilities contingency discount fair_market_value of williamsburg valuation of inc stock petitioners’ expert dollar_figure big_number big_number big_number big_number big_number petitioners’ expert dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number q oo respondent’s experts dollar_figure big_number big_number big_number big_number respondent’s experts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number vacations inc big_number big_number we are mindful that several mathematical errors exist in respondent’s computation we do not believe these material discrepancies are valuation of the shareholdings petitioners’ respondent’s expert experts per share pro-rata value dollar_figure dollar_figure pro-rata value of shares big_number big_number discount for lack of control big_number big_number discount for lack of marketability big_number fair_market_value of shares in wvi big_number rounded big_number per share dollar_figure big_number
